DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a response to applicant’s amendment filed on February 24, 2022.  Claims 9-10 have been amended.  No claims have been added or cancelled.  Claims 9-16 are pending in the application. 

Response to Amendment
	Objection to Claim 10 have been withdrawn in view of applicant’s amendments.
	Rejections under 35 USC § 103 of Claims 9-16 have been withdrawn in view of applicant’s amendment.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jeffrey R. Ambroziak on March 10, 2022.
The application has been amended as follows: 
Claim 9 (Currently Amended): A method comprising: 

a UVC light source arranged within an internal space of a purification chamber and adapted to irradiate the internal space with UVC; 
an airflow system arranged to introduce environmental air from outside of the air purification system into the internal space of the purification chamber and expel purified air from the purification chamber back outside of the air purification system; and 
a light blocking system arranged to block a substantial amount of the irradiated UVC from emitting outside of the air purification system, the light blocking system comprising a high-air-flow open structure mounted in the airflow system of the purification chamber; 
wherein the open structure comprises a front surface, rear surface and a thickness, wherein the front and rear surfaces have a plurality of open areas connected through the thickness, and wherein at least one of the plurality of open areas is of a size with respect to the thickness to block light from traversing the thickness when an angle of incidence is less than approximately 10 degrees; 
issuing instructions for the car to proceed to a pick-up location for a passenger;
and 
rescinding the instructions for the car to proceed to the pick-up location for the passenger in the event that the requested air quality is not realized prior to a time at which the passenger is to be picked up.
Claim 16 (Cancelled).
Claim 17 (New): The method of claim 9, wherein the air purification system further comprises a cup holder mount adapted to engage with a cup holder of the car.
Claim 18 (New): The method of claim 9, wherein the air purification system further comprises a USB connector.
Claim 19 (New): The method of claim 9, wherein the air purification system further comprises a sensor adapted to measure and regulate an amount of light emitted from the UVC light source.
Claim 20 (New): The method of claim 19, wherein regulating the amount of light emitted from the UVC light source is performed in response to a decrease over time in the amount of light emitted from the UVC light source.

Allowable Subject Matter
Claims 9-15 and 17-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Donnelly et al. (US Pat. Pub. No. 2017/0294130)-which is considered the closest prior art of record, discloses a method comprising: 
issuing instructions for the car to proceed to a pick-up location for a passenger (see paragraphs [0012] and [0016]; Donnelly discloses that users that launch a designated service application on their mobile computing devices (smartphones, laptops, tablets, virtual reality, wearable devices etc.) to transmit pick-up requests to a transport facilitation system, 
	           The differences between Donnelly and the instant invention is that Donnelly fails to disclose: 
 remotely instructing a removable air purification system situated in a car to operate to achieve a requested air quality the air purification system comprising:
a UVC light source arranged within an internal space of a purification chamber and adapted to irradiate the internal space with UVC;
an airflow system arranged to introduce environmental air from outside of the air purification system into the internal space of the purification chamber and expel purified air from the purification chamber back outside of the air purification system; and
a light blocking system arranged to block a substantial amount of the irradiated UVC from emitting outside of the air purification system, the light blocking system comprising a high-air-flow open structure mounted in the airflow system of the purification chamber;
wherein the open structure comprises a front surface, rear surface and a thickness, wherein the front and rear surfaces have a plurality 
rescinding the instructions for the car to proceed to the pick-up location for the passenger in the event that the requested air quality is not realized prior to a time at which the passenger is to be picked up.
	           Benedek et al. (US Pat. Pub. No. 2019/0240370)-which is considered the second closest prior art of record, discloses an air purification system (#100), comprising:
a UV light source (#122) arranged within an internal space of a purification chamber and adapted to irradiate the internal space with UVC (see figure 1 and paragraphs [0017], [0044] and [0122]);
an airflow system (#162) arranged to introduce environmental air from outside of the air purification system (#100) into the internal space of the purification chamber and expel purified air from the purification chamber back outside of the air purification system (#100) (see figure 1 and paragraphs [0122] and [0124]); and
	a light blocking system (#112) arranged to block a substantial amount of the irradiated UVC from emitting outside of the air purification system (#100), the light blocking system comprising a high-air-flow open structure (#112 baffles to contain light generated inside the air treatment system) mounted 
wherein the open structure comprises a front surface, rear surface and a thickness, wherein the front and rear surfaces have a plurality of open areas connected through the thickness, and wherein at least one of the plurality of open areas is of a size with respect to the thickness to block light from traversing the thickness when an angle of incidence is less than approximately 10 degrees (see figure 1 below);
	wherein the air purification system is situated within a car and wherein the air purification system is adapted to receive an instruction from a mobile application to activate operation of the air purification system to achieve a predetermined air quality (see paragraphs [0098]-[0101]; Benedek teaches wherein the air cleaner (#100) can be built into or installed in an automobile and control of the air cleaner can be initiated via a mobile phone application.  VOCs can be emitted by the interior plastics and fabrics in a new car, i.e. characteristics of the car, and these VOC emissions can be controlled by utilizing the air cleaner to convert these VOCs.  For example, if the car interior temperature exceeds a certain value, the air cleaner can be automatically operated.  Furthermore, operating modes can be selected depending on the presence or absence of vehicle occupants. A driver anticipates using the car at a certain time and via an app, starts the air cleaner some time (5-30 minutes) before entering the car.  In another use case, a person smokes cigarettes during a drive.  The user then activates 
	           The differences between Benedek and the instant invention is that Benedek fails to disclose wherein the air purification system is removable and rescinding the instructions for the car to proceed to the pick-up location for the passenger in the event that the requested air quality is not realized prior to a time at which the passenger is to be picked up.	
	            Applicant persuasively discloses on page 3 of applicant’s remarks that: “the Applicant asserts that the combination of Donnelly and Benedek fails to disclose rescinding the instructions for the car to proceed to the pick-up location for the passenger in the event that the requested air quality is not realized prior to a time at which the passenger is to be picked up.  The Examiner cites to paragraph [0025] of Donnelly as disclosing: Based on the pick-up location, the locations of proximate AVs in the fleet 190 or other proximate human-driven service vehicles, the selection engine 135 can select a vehicle (e.g., AV 109) to service the pick-up request 197…Upon selecting AV 109 as being the most optimal vehicle, the selection engine 135 can transmit an invitation 182 to AV 109 to service the pick-up request 197. In some examples, AV 109 can accept or deny the invitation depending on a number of factors (e.g., remaining fuel or energy, service indicators, owner requirements, etc.). The Examiner concludes by asserting that “This is considered equivalent to rescinding instructions for the car to process to the pick-up location for the passenger in the event that the vehicle is not ready prior to the time at which the passenger is to be picked up.” (Office Action, page 13). It is first noted that the hallmark of an obviousness rejection is identity and not equivalence. That is to say, the 
            Applicant further discloses on paragraphs [0051]-[0052] of instant specification that: “In some embodiments, a ride sharing app may operate to enforce a uniform air quality standard. For example, a ride sharing company or entity providing automobile rides via a ride sharing app may receive requests from a user of the app for the provision of a ride.  In such instances, when selecting a car and attendant driver to be assigned the task of picking up the user and delivering the user to a requested destination, the system may consider a variety of attributes such as distance from the driver to the user, make and model of the car and the like. In addition, the system may receive data indicative of an air quality in the vehicle. The system may use this indication of air quality when determining how best to meet the needs of the user. In some embodiments, the system may not consider for ride fulfillment purposes any car that is currently exhibiting an air quality below a required level. Such a level may comprise a predetermined constant among all cars in a fleet. In other embodiments, the required air quality may be user 
          Applicant further discloses on paragraphs [0053]-[0056] of instant specification that: “In other embodiments, the system may consider the provision of cars to users in instances where a car has a present air quality below the required level.  For example, the system may determine that, but for an at present below required air quality level, a specific car would be preferable to assign to a ride sharing request from a user. The system may determine that it will take, for example, seven minutes for the car to get to an agreed upon pick-up spot for the user. The system may further determine that the in-car cleaning device, if activated, is capable of achieving the required air quality level in the seven minute time period. The system may then operate to assign the car to fulfill the user’s ride request while transmitting an instruction to the car’s cleaning device to commence operation so as to achieve the required air quality prior to arriving at the user’s location. In some embodiments, a user’s ride sharing app may provide for real-time or near real- time updates of the air quality in a vehicle selected by the system to provide a ride sharing service. For example, in addition to providing a user with, for example, an identity of a driver and the make and model of the car assigned to provide a ride to the user, the user may be further enabled to view, such as on the ride sharing app operating on a smart phone, the air quality of the car.  The purification system may have data indicative of the size of the reserved space or it may be sized for a size or range of sizes. The purification system may use the size of the environment in its calculations of how to regulate itself to attain the air purification goals of the environment. For example, a ride share vehicle of a known cabin size may have a purification system installed. The 
There is no reason, motivation or suggestion in Donnelly or Benedek, alone or in combination, which would motivate one of ordinary skill in the art to have a method with the above configuration, as claimed by the applicant, in order to arrive at the claimed invention.  For this reason, the above claims are considered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wright et al. (US Pat. Pub. No. 2020/0202148)- detection system for a vehicle comprises at least one detection device configured to detect conditions in a passenger compartment of the vehicle and a controller. The controller is configured to monitor data from the at least one detection device prior to an entry of an occupant.  Based on the data from the at least one detection device, the controller is further configured to identify at least one change in the passenger compartment of the vehicle. The at least one change in the passenger compartment indicates at least one of an item left behind in the passenger compartment, damage to the vehicle, and contamination of the vehicle (see paragraphs [0004]-[0006]). The at least one detection device may be a chemical detection sensor configured to detect a chemical in the passenger compartment, the controller is further configured to identify the chemical in the passenger compartment based on the detection signal from the chemical detection sensor and further configured to control a response of the system to mitigate and/or counteract the effect of the chemicals that may be detected by the chemical detection device, such as activating an air purifier, which may include active UV-C air filters, which may be in connection with an air supply port (see paragraphs [0035], [0037] and [0046]-[0047]).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JELITZA M PEREZ/           Primary Examiner, Art Unit 1759